Title: From George Washington to William Pearce, 5 September 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia 5th Septr 1796
        
        Your letter of the 31st of Augt from Chester Town, came duly to hand; but as you did not acknowledge the receipt of the one I wrote you from hence, this day week, I presume it had not got to hand; Owing, I conceive to a misapprehension of mine as to the time of closing the Mail for the Eastern shore which I find is an hour and an half earlier than those which go Southerly or Easterly. I put my letter under cover to the Postmaster in Chester Town with a request to forward it to Mount Vernon if you should have left that place.
        As you appear (by your letter abovementioned) to have attended to most of the matters which were recommended in mine, your not receiving it at Chester Town was not very material.
        By my letters from Mount Vernon I find the weather up to the date of them has continued extremely wet—of course Seeding must have gone on slowly, if not badly.
        Washington Custis writes me that Mr Stuart, at the River farm was very ill of a fever, on thursday last. I hope it will not prove a fatal one, & thereby add to your present difficulties in providing good Overseers. If Scoon is a first rate Overseer, I had rather give him £75 Maryland curr[enc]y than run the risk of getting an indifferent one; especially if he can bring another whom you know to be a good one, along with him; although the wages of that other should exceed 133⅓ dollars. I do not know what Violet’s & Cash’s present wages are, I did not care to increase it with them (although they may be industrious men) as they cd have no plea to ask higher wages for the year to come, than for the year past. Men who are old, experienced, and of established reputation & skill, have better ground to stand upon, than they.
        
        Washington in his letter mentioned further that the weavil was very much in Stuarts Wheat. If this is really the case, it is much to be regretted, but there is no other remedy but to get it out as quick as possible; and as he has no place to keep it securely in the Chaff, to grind it up with all the dispatch the Mill is capable. He said something also about one of the Bolting cloths being out of order, or unfit for use—this will require attention.
        Write me by the first Post (fridays) after you get this letter, how every thing is, and going on; for if I can accomplish the business which ⟨brot⟩ me here, I hope by Wednesday, or thursda⟨y⟩ in next week, to leave this, on my return to Mount Vernon. I wish you well & am Your friend
        
          Go: Washington
        
      